Title: Jonathan Williams, Jr., to the American Commissioners, 9 January 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes Jan. 9. 1778.
I have received your Favour of the 3d Instant. I have concluded as the shortest and cheapest way to send a Boat out with a French Officer from this place, who has my particular orders relative to his Business. I find that the person you direct me to consult with is returned to [blank in MS] I shall therefore write you from thence in a day or two, to which I refer. In the mean Time the Ship cannot go to St. Nazare ’till my return, there being no recall of orders which have been some time given to the Commanders of the French Vessells of War in this port expressly forbidding it. By reperusing the Letter to which this is an answer you will understand it; otherwise my Stile may be too obscure. I have the honour to be very respectfully Your most obedient and most humble Servant
  Jona Williams J.
 
Addressed: The Honble / The Commissioners of / The United States
Notations in different hands: J Williams Esqr. Lettr. 9 Jany 1778 Nantes / to Comrs: U.S.
